Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 1 of 14

EXHIBIT 3

 

 
 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 2 of 14

General Rifling Characteristics File

Instructions and Information

 
 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 3 of 14

NOTES AND CHANGES TO THE GRC PROGRAM FOR 1999

No major changes have been made to the GRC program for 1999 as the several changes to

the program in 1997 seemed to have been successful. However, the instructions section has
undergone some revision in an attempt to answer more questions that users may have.

*

Remember that when you install the 1999 GRC, you will lose your report heading. So when
you open the program for the first time, remember to go in and retype the one-line heading
that you want to appear at the tep of the first page ef the report. You can also type in the
name of the examiner that is to be printed on the bottom of each page of the report. ‘Once
this data is entered, it remains in the program and is not lost when the program is exited.

The report form has been changed to place the page number, date and examiner name at
the bottom of each page. In addition, the last page of the report will bear the
notation,"LAST", in front of the page number. The remarks section will be listed after the

’ Jast firearm data for that page.

NOTE! If the examiner name line prints on the next page instead of on the bottom of the
report page, CHECK YOUR PRINTER AND RESET THE NUMBER OF LINES TO A
PAGE TO AT LEAST 62. Some laser printers default to 60 lines to a page, which causes
the examiner line to print on the next page. Your printer manual will tell you how to reset
the number of lines.

 

Prior to placing the GRC program files on a diskette, each diskette is formatted and
scanned for viruses. The program files are copied to the diskette and then scanned again for
viruses. The host hard drive from which the files are copied is also scanned for viruses prior
to the copy procedure being initiated and after it is completed. Each user is also encouraged
to scan the GRC disk with their own virus checking program prior to installing the GRC
program on their individual computer. You should not allow your computer to boot up with
any floppy disk in the machine but rather allow the hard drive to boot the machine then
place the disk in the computer to be scanned.

The GRC file will operate under Windows 95, but you must install and run the program
from within Windows. See the “PROGRAM INSTALLATION INSTRUCTIONS” which

foliow for more information on this.

Finally, a number of GRC entry sheets have been submitted without actual samples of
bullets and cartridge cases to be entered info the File. We cannot enter new submissions
without physical samples to retain for future reference, so please be sure to include test fires
with the entry form.

SPECIAL NOTE: Some versions of the Hi-Point model C 9mm pistol are rifled with
irregular measurements. The number of lands and grooves is 6, right twist. Three lands
and grooves have relatively narrow measurements, while three have relatively wide
measurements. This pattern of rifling makes the firearm easy to classify if an intact bullet
is recovered, but may cause some difficulties if only fragments are collected. This firearm
has been entered in the File as four separate entries: narrow lands and grooves; wide lands
and grooves; narrow lands with wide grooves; and wide lands with narrow grooves. Each
entry is listed as “HII-POINT (BEEMILLER) C* (IRREG. RIFLING).” These four entries are
all from the same gun. ,

 

 
 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 4 of 14

General Rifling Characteristics File
1999

Since no ene likes to read thick manuals, this is a "Thin Version" of the program and how te run it. By
reading this manual, you should be able to conduct a GRC search. Remember, if in doubt, READ THE
SCREEN CAREFULLY as there will be, in most instances, all of the help information needed to min the
search. For more in-depth help, consult the HELP MENU Box where morc information pertaining to codes,
name designations, etc. are presented in greater detail.

GRC INFORMATION MANUAL TOPICS

 

FOREWORD

2] Program Installation

[2] Windows 95 Note

[3] Running the GRC Program

[4] DOS 6 Users Notc

fl Case Information Entry Field

[é] Entry Screen

(7] Types Of GRC DATA Files

{8} Individual K and O Files

[9] Data Printout

[10] General Search Fields

[14] Caliber Codes

fiz] Riffing Type Search Field

{13]  Polygonal Rifling Designation

(144 Firearm Type Search Field

{15] Data In US or Metric Measurements
{16] Delp Box

|i7) Land & Groove Vitility Program

{18} Uninstalling the GRC

119] Obtaining A Computerized GRC File Disk
[20] GRC File Program Disk Space Requirements
[21} Program Error Messages

[22] Printed GRC File Manual Format
723] Program Limitations - Bugs ~- Errors
[24] Revisions - Error Corrections

 

 
 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 5 of 14

FOREWORD

The FTU would like to thank all of thase GRC File users who have assisted with the testing and
evaluation of the various versions of the GRC computerized File and to those who offered their comments
and suggestions regarding how to make it easier to use. Your support and comments have resulted in a
program which, while still far from perfect, is far abead of the program which was first tested several years
ago.

Over the ycars, several users have advised of problems with prosecutors and/or supervisory
personnel concerning the use of the GRC File. Therefore it might be helpful to all GRC File users if an
explanation of the purpose of the GRC File is presented.

First and foremost, the GRC File is intended as an INVESTIGATIVE AID. By providing investigators
with a list of possible weapons, their valuable time can be spent looking for the more likely firearms, Because
the data files do not contain samples of every firearm ever made or every variation of a particular model, it
must be kept in mind that the list displayed on the screen or page is at best a list of the fircarms which
MIGHT have fired the suspect bullet. While the list is not complete it certainly is of some assistance to the
investigator to know that a Smith or Ruger, rather than a Colt, is among the firearms which might have fired
the bullet. Some attorneys may be under the impression that the GRC obtains specimens from every new
model manufactured at every fireanms plant; please correct their mistake. The list is made from contributions
sent in by firearms examiners in the field, so if you run across a weapon not in the GRC File, please send in
fired samples. As a further note, please be advised that information sheets submitted without actual samples
of bullets and cartridge cases will not be entered info the File. We need to retain sulomitted samples for foture
reference. .

Some of the problems have included the obtaining of search warrants which specify the firearms being
sought based on the GRC list of possible firearms. Because the GRC list is not all-inclusive, it should be
explained to the proseantor or lead investigator that by specifying only the firearms on the GRC list, firearms
found at the scene with the same GRCs might have to be left behind until another search warrant can be
obtained.

In other instances, the List has been used in the courtroom to show that because the defendant had
onc of the firearms on the list, it was possible the defendant fired the bullet, While this circumstantial evidence
theory could be correct, some examiners have been criticized when on cross-cexamination they explained that
the passibility also existed that any of the other firearms on the list or even a firearm which was not on the
list could have fired the bullet in question.

{1] PROGRAM INSTALLATION INSTRUCTIONS

This version of the GRC Computer File installs from the A: or B: feppy disk drive. THERE IS NO
NEED TO MOVE THE WRITE PROTECT TAB ON THE INSTALLATION FLOPPY DISK. IN ORDER TO
INSTALL THE GRC PROGRAM. This installation will also replace any older version of the GRC already
on your hard drive.
Using DOS or Windows 3.x DOS Shell:

To Install From Floppy Drive A to Hard Drive C Press... i
To Install From Floppy Drive B to Hard Drive C Press... 2
To Install From Floppy Drive A to Hard Drive D Press... 3

To Install From Floppy Drive B te Hard Drive D Press... 4

After you press the appropriate number (1-4), press Enter.

 
 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 6 of 14

Instructions will appear on the screen fo advise you that installation of the GRC program has been
completed. Fo start the program, so to your C: or D: Hard drive and type GRC. Even if this is not your first
time using the GRC program, it is strongly suggested that you read each screen that is presented. Once you
are at the Main Mcnw sercen, use the Arrow keys or Enier to move the cursor down to the Help menu blank
located in the middic of the screen, press "Y" and then Enter. The help menu will now appear as a box with
the various topics on the top and bottom of the box. Use the Left or Right Arrow key to highlight the desired
tapic and then press Enter. The Help Menu topic MANUAL contains all of the information to run the GRC
program and can he printed out ar displayed on the screen for viewing.

TIP: While in the GRC data entry screen, once you have put in your search data, rather than usc
the Arrow keys or Enter te move the cursor past the Help Menu blank to go to the next screen, press Page
Down and the next screen will be displayed. If you want te siop the program or change your input data, press
Pave Down until you are back to the screen you desire.

{2] WINDOWS 95

‘fhe GRC file will operate with Windows 95; however, you must install and ron the GRC program
from within Windows 95. ‘To install on your hard drive, use the RUN command, and enter “1”. After
installation, you will have to create te necessary program group and icons.

[3] RUNNING THE GRC PROGRAM

The GRC Program name is GRC and is written for use with MSDOS,
To start up the GRC file:

1. Fype GRC, thea press Enter.
2. After the GRC ioge screen appears and stops blinking, press any key to continue the program.
3. Run the program utilizing the main meow.

The GRC Program can he run on Windows 3.1 using the DOS prompt and the above instructions,
or you can simply assign it an icon and double-click on it. The icon’s command linc should read
CAYSGRC.BAT. For Windows 95, you must install and run the GRC program from within Windows. If you
attempt to run the program without being in Windows 95, the program and/or computer will lock up or fail
to function properly. In Windows 95, you may usc the RUN command and type C:\GRC.BAT, or create an
ican using the same command fine as the above Windows 3.1 example.

[4] DOS 6 USERS NOTE

The GRC program will work with all versions of DOS. Wf you had no problems installing the GRC
program and it operates wormally, then ne further action is needed. However, with DOS G and above, there
have been installation and/or operational problems after the DOS MEMMAKER program has been run,
Therdore, if you encounter probients in either the installation or operation of the program, you will anced to
cither run the MEMMAKER program again or modify the CONFIG.SYS filc.

If you want to change the CONFIG.SYS file, first MAKE A BACKUP COPY of the original
CONFIG.SYS file. Then, using the DOS or another edit program, enter the CONFIG.SYS file, and if the
letters NOEMS appcar after the EMM386.EXE filename, change NOEMS TO RAML

if the fine looks hike this:

DEVICE=C:\DOS\EMM386.EXE NOEMS
or DEVICENIGH=C:\DOS\EMM386.EXE NOEMS

 
 

 

 

name,

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 7 of 14

Change to:

DEVICE=C:\D OS\EMM3386.EXE RAM
or DEVICEBIGH=CADOS\EMM386.EXE RAM

The device line is usually located near the beginning ef the program. The cxract path may be different
if the directory in whick your DOS files are located is different than BOS. There may also be other words or
letters after NOEMS, but you do not have to change them. Also, after you make this change, you will have
to reboot your computer in order to make the change effective.

Jf you usc the MEMMAKER program, one of the questions asked is if you have any programs which
require EMS. Tae MEMMAKER program comes with this question defaulting te NO which you will need to
change to YES. After you answer this question, run the balance of the MEMMAKBER program. After this
program has finished, you will be back at the prompt ( C:\ ). If you encountered problems during the GRC
program installation, you will need to restart the installation process.

To date, all problems with the program or its installation have been salved by either of these two
procedures, If you continue to expericace problems after running the MEMMAKER program, then re-install
the GRC program as the files might have become corrupted.

After installation, you can start the GRC program by typing GRC at the dot prompt ( C:\) and
pressing Enter. If you arc going to run the GRC program from within Windows, the icon’s command line
should read, C:\95GRC\IGRC BAT or D:95GROGRCEAT. Alternatively, you can use the Windows 95 RUN
command ard type C:\GRC.BAT or DAGRC.BAT.

[5] CASE INFORMATION ENTRY FIELD

The GRC program allows you to enter case information which will be displayed on both the report
header that lists the search parameters and on the top linc of the report itself. This information can consist
of a maximum of 50 characters. Enter this information at the prompt, “Doe you want to change the Heading
or Examiner on your reports?”

[6] ENTRY SCREEN

The main goal of the GRC program has been to provide the user with a simple, easy to use search
program that dees mot require a computer degree te master. With this program, the user only has to enter
whatever data is available, select a file {0 search, and then decide whether to view on the computer screen or
print out the information. ,

All data entry and file selection is donc on the main entry screen. The Help Box is available at the
bottom of the screen and has been expanded to provide better entry assistance. For example, if you desire to
look up information relative to a firearm manufacturer, after the data is displayed, you now have an
opportunity to make an entry im that block of the main screen instead of having to exit the Help Box and
arrow up to that block and make the entry. The mouse does not work in the GRC program; mancuvering
between fields is done with Tab, Enter, or the Arrow keys.

With this version, you only have to make an entry in the blanks for which you have data. The only
requirement is that at least onc of the blank data ficlds have an cutry or an error message will be displayed
which vill prompt you to make the entry.

 
 

 

 

—

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 8 of 14

[7] TYPES OF GRC DATA FILES

The GRC program utilizes three data files that can be searcked by using the menu choices.

The GRC file (G), contains all of the GRC file entries and a report in which this file is utilized will
list all firearms that meet the search criteria. ,

The MODEL file (M), is a condensed file that contains the minimum and maximum land and groove
measurements based on the manufacturer, model, cartridge, twist and number of lands and grooves for a
particular MODEL of firearm. For example, a report for a Colt Cobra, will display one listing showing the
lowest and highest land and groove measurements for all of the Colt Cobras contained in the main GRC file.
Please remember that cach result listing you get from the Model file docs not represent the minimum and
maxiouna for ONE firearm; rather it shows the range from ail individual firearms entered under that model
Sce the note below on this subject.

The TYPE file (T), is also condensed, and contains the maximum and minimum land and groove
measuroncaits based on the manufacturer, cartridge, twist and number of lands and grooves for a particular
fircarm TYPE. Thercfore, this fle will display only one listing for S&W SMM LUGER pistols with five lands
and grooves, right twist. Don’t enter Mode information if you are using this file as the search parameters will
be incorrect and no information will be displayed.

NOTE: While the condensed files offer a faster and more condensed search ia most cases, the user
must be aware of the limitations of these files in order not to draw false conclusions from the data that is
presented. Remember, the minimum and raaximum land and groove measurements displayed are just that,
aod must be interpreted correctly. For example, if the model file lists the min/max land measurements for a
SMITH & WESSON 559 as 050 to 090, this only means that the smallest land width for this model in the file
is 050 and that the Largest land width in the file is 090. It should not be concluded that some 559’s have land
measurements of 075, although this is certainly possible. It is suggested that in the cvent large diffcrences
between the min and max L&G measurements occur, the main file be checked to determine where the
measurements arc ocaurring. In some cases, manufacturers have changed their nfling measurcments and the
measurements arc spread across the min/max spectrum, while in other instances the majority of the
macasurements occur at one end of the range and only one measurement occurs at the other. In this situation,
be wary as this could be a data entry error.

Be especially suspicious of large variations between the land and groove measurement ranges. If the
range for the land is from 040 to 670 and the range for the groove is 080 to 136, run the main file to verify
the measurcmscots. If a manufacturer has changed the L&G measurements, the range ratio should be constant.
As the land width increases, the groove width must decrease if the number of lands and grooves remains the
same.

[3] INDIVIDUAL K AND O FILES

In addition to the threc files listed above, the GRC program allows you to maintain two personal
GRC files, designated "K" and "O", that can be scarched from the Main entry screen by the same parameters
used to search the GRC, Model and Type files.

You can utilize these two files for any purpose you wish; however, you might want to use onc file for
new GRC entries which you encounter which are not in the current GRC data files (hopefully you will send
specimens of the these new entrics fo the FTU for inclusion in the next GRC edition). The second file could
be used for an open case or wosub file system which you might want to compare against new cases, With these
additional files, you can run a scarch against ene of the three GRC files, then compare against your personal
"K" and "O" GRC files,

 
 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 9 of 14

To add new records to cither of these two files which have been named KFILE and OFILE, enter the
HELP screen, highlight K-O FILES, press the Enter Key and then choose which file you want to add or edit
data in. If, for some reason, you later want ta decte a particular record, enter 99998888 in the record number
blank, and upon exiting from the Help section that record will be deleted from the file.

Both files allow you te search by all of the usual GRC information, as well as by Record Number, Lab
Neoaber or Remarks. While in the main entry screen, you can only search by GRC’S and/or record number.
In the Help Section, you can search records by Record Number, Lab Number and/or the Remarks section.
Eight spaces arc allotted for the Record Number, 16 for the Lab Number aod 50 spaces for the Remarks
section and can be any combination of letters and/or nambers.

Backup copies of the K and O files are made each time the GRC program is closed and are
maintained in the 94GRCKO subdirectory. When the program is closed, the files KFILE.DBF and
OFILE.DEE are copied to the 94GRCKO subdircctory. In addition, the old KFILE.DBF and OFILE.DBF are
copicd to the files KETLE2.DBF and OFELE2. DBE. Therefore, in the event something happens te the K and
O files in the main GRC dircctory, yeu still have two other copies.

CAUTION: If you are in the GRC program and can not locate the K or O files, close out of the
program and copy the KFILE2,DBF and/or OFTLE2.DEF back into the 9SGRC directory. If you reopen the
GRC program again, BOTH COPIES OF THE K AND O FILES COULD BE DAMAGED, It is strongly
suggested that periodic backups of these files also be maintained.

In order to copy the backup files into the 95GRC directory, use the following command:

If on C drive type COPY CA\94GRCKO\KFILE2. DEF C:\95GROKFELE.DBF
COPY C:\94GRCKO\OFILE2. DBF C\95GROVOFILE. DEF

If on D drive type COPY D:\94GRCKO\KFILEZ. DBF DASSGRC\KFILE. DEF
COPY D:\44GRCKON\OFILEZ. DBF D:\95GRC\OFILE. DBF

If you have been running the 1998 or later version of the GRC, you may disregard this paragraph.
However, if you have the 1994 version of the GRC file and there is data ia your K and/or Q files, you will
have to copy those files into the new GRC directory after you install the new yearly update. Assuming your
present GRC program with the K and © files is in the C hard drive directory called C\94GRCKO, go to that
dircetory and type the commands shown helew:

" C\94GRCKO> COPY KFILE.DBF C:\94GRCKFELE.DBE "= then press ENTER KEY
- * C\94GRCKO> COPY GEILE.DBF CA94GROOFILE.DBF "= then press ENTER KEY

Backup copies of the blank K/O files are contained in the files labeled KFELE.BUP AND OFILE.BUP.
To make new BLANK K or © files, insext the original GRC disk in the floppy drive and while in that drive
type the command, KNEW or ONEW. Disregard the PATH NOT FOUND error message.

[9] DATA PRINTOUT

After retricval, GRC data can either be displayed on the moniter screen or printed out. This choice
is made at the top of the entry screen after the file sclection has been made. After a search has been conducted
on the screen, to print out the information, return to the top of the screen and change the "S" to a "PF" and
press Pase Down. NOTE: In some cases a machine ruuning Windows 95 will not print from the GRC file
unless it is the print server (ic., physically connected to the printer, net just part of a network). At this point
there is no fix for this preblen.

 

 
 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 10 of 14

[10} GENERAL SEARCH FYELDS

Enter TWIST as cither R or L. Enter the number of LANDS and GROOVES as a two-digit number.
Fer example, a firearm with 6 L&G would be entered as 06, 10 L&G would be entered as 10. Enter
CALIBER CODE as 4 two-digit number. All MMs and 38s have a caliber code of 38, therefore enter 38. If
Ho information is found, you can check the caliber code in the help section. [See note on Caliber Codes below.]
Enter as nach as possible of the CARTRIDGE NAME ta Jimit the scope of the search. However, if the correct
name is unknown, you can make a preliminary search by catcring a part of the name. For example, “L’ will
display Luger, Long Colt, Long Rifle, etc. After the correct name is determined, you can then re-enter the
correct information. The MANUFACTURER’S NAME should also be entered as correctly as possible, Again,
just as with the Cartridge Name, the Jess specific you are, the wider the scarch. For example, if ‘ARMS? is
entered, Sig Arms, Freedom Arms, etc., will be displayed. Kor land and greove width entries, enter the
incasurements as three digit numbers with mo decimal A measurement of .045" would be entered as 045. The
search can be as wide or as narrow as you desire. If your measurement is .045", an entry of 043 for the
minimum land width and 047 for the maximum land width would give you a search parameter of .005 inch.
You ¢an also enter a tight set of parameters for the land measurements and a wider sct for the groove
mcasurements or vice versa.

In regard te the land and groove width blanks, a search can be made with just the land or groove
width data but it will not be successful if an entry is not made ix both the minimum and maximum width
blanks. The MAXIMUM width must also be the SAME OR LARGER than the MINIMUM width.

[11] CALIBER CODES

Due to popular demand (and from many user requests asking where were the 38's), the 36 caliber
code fer .38 caliber is no more, Now 9nuni’s and 38’s are 38 caliber which is what everyone has always
expected (and wanted) them te be. Another change was in the 44 caliber cartridges. For some reason 44
caliber cartridges had caliber codes of 42, 43 or 44, Nov all the 44’s have a 44 caliber code.

While the old system was technically correct, this type of coding caused many craminers, both
"old-timers" as well as the newer examiners, to have problems with searches. The calibers arc now what is
expected. .38's are 38, .41’s are 41, .44’s are 44, 3358's are 35, ctc.

A partial list of calibers and caliber codes is printed in the general GRC file documentation which
follows this computcr-specific information.

[12] RIFLING TYPE SEARCH FIELD

The rifling search field allows you to search by Cut or Polygonal rifling. Use this field if you want
to search by ONLY ONE OF THESE TWO FIELDS. Leave this ficld blank if you want both types of rifling
searched.

{13] POLYGONAL RIFLING DESIGNATION

Previously, polygonally rificd entries were denoted with cither a "000" or some of the letters of the
word POLYGONAL (POL, GON, or AL) in the land and groove ficlds. While the 1993 printed GRC manual
listed the polygonally rifled entrics with "POL" in the Land and Groove ficlds for search purposes, this
computexized version lists polygonally rifted entrics with cither "000" (US) or "00.000" (Mictric). Therefore,
if you see an entry with "000" or "60.006" in all of the land and groove fields, it has polygonal rifling.

 

 
 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 11 of 14

[14] FIREARM TYPE SEARCH FIELD

The GRC program allows you to search by fireann type A list of the firearm type codes in contained
in the Help Box. To scarch using this field, usc the correct code from the code list, Remember, if you enter
‘PR’, you will gct all revolvers. If you just enter ‘R’, you will get all revolvers and all rifles.

[15] DATA IN US OR METRIC MEASUREMENTS

Land and Groove width information can now be viewed in either US (1000ths of an inch) or in Metric
(1000ths of a om), The program comes set for US measurements; however, to change to Metric, po to the
HELP Screen, use the arrow key to highlight "METRIC", and ther press the Enter Key. When you leave the
Help Box the data extry screen will change the land and groove entry blanks to mm and METRIC will appear
in the upper right corner of the screen. Once this change is made, the program will continue to display in
METRIC uniil you re-enter the HELP menu and highlight "US" to return the pregram to measurements in
1000ths of inch. This is a one-time task, and once set, the change will continue regardless of how many times
the program is run. Remember to coter ZERO (0) and the number for any number less than L0x0m. For
example, 7.345mm would be entered as 62.345. You do not have to enter the decimal, just the zero if it is less
than 10.

[16] HELP BOX

All of the information you need f run the GRC program is contained in the Help Box at the bottom
of the Main Entry scxeen. Even if you are a previous user of the computerized GRC File, it is well worth the
time to go to the Help Box and examine its contents. There are several features and programs which will
enable you te make better scarches of the GRC File, as well as assist you in your rolc as a firearms examiner.

You now have two ways to go to the help section. From the top of the screen, justcad of sclecting a
file, type im the letter "Hl" and then press Page Down. As long as "H" is in the file selection block at the top
of the screen, anytinic you press Page Down the help section will open. The second method is te move the
cursor down to the Help Box blank using either Enter or the Down Arrow key. To open the Help Box, type
"Y" in either of the two blanks. The Help Box will then reconfigure itself to a box with various tifles placed
at the top and botfom of the box. To move the highlight, press the Left or Right Arrow key until the
appropriate title is highlighted, then press Enter.

You will then be asked to enter what you are searching for. For example, if you are unsure of the
manufacturer of a firearm, you will be asked to enter the manufacturer. Remember that the more of the name
you enter, the more restricted the scarch will be. If yeu are unsure of the correct spclling, enter the first few
letters of the name or the letters in the mame that you are sure of and then press Enter. If you entercd
SMITH, the list that will be displayed will include Smith & Wesson, Smith&Jones, Wilbur Smith, etc. An
entry of & would return Smith & Wesson, J&B, or any name with an ampersand in it but would not list
Wilbur Smith, ar LC Smith.

"The list that is returned will occupy fhe area of the Help Box and if the list is long, it wil continue
off the bottom of the screen. Use the Up and Down Arrows to scroll through the list. When you have located
the correct information, it is suggested you position that data in the center of the screen. Now press Escape,
and you will sec the corresponding title on the Main Entry Screen highlight and the cursor will be blinking
in the blank. You can now enter the correct name ef the manufacturer, model, etc. if you desire. If you do
not want to cater anything at this time merely press Enter and you will return to the Help Box. If you do
enter data in the blank, press Enter and you will also return to the Help Box

Unfortunately, once you run a Help Box search, you have to go to the Main Entry Screen biank before
you can run another search. Therefore, if you don’t get the information you desire, press Escape and thea

 

 
 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 12 of 14

Ester and you will be back to the Hdp Box to rua avother search. Remember, the Help files are much smaller
than the Main GRC files so you will get an answer much faster than by running a Main Screen scarch. When
you have completed your Hap Box requests, use the Arrow Keys to move the cursor back to the END HELP
blank and press Enter. ‘The cursor will then be returned to the top of the Main Entry Screen,

[17] LAND & GROOVE UTILITY PROGRAM

Inchuded in the Help Box is a utility program which cnables you to determine the number of lands
and grooves or the caliber of the bullct based upon the ameunt of xaformation you input. If you input the land
and groove widths and the diameter of the bullet, the program will determine the number of Jands and
grooves. If you enter the number of LAG and the widths of at least one land and one groove, the program
will dctexmine the diameter of the bulict. To exit the program, enter N at the "Do You Want To Continue"
prompt,

Remember that this program only recalculates if there is a blank in the Land, Groove, Diameter or
Number of Lands and Grooves. If you enter, for example, 357 for the diameter, 120 for the groove width,
and 05 for the number of lands and grooves, the program will then fill ia the empty land width with 100. If
you now change the aumber of Jands aud grooves to 06, none of the blanks will change as the program only
responds to onc of the blanks being exapty. In this example, move the cursor te the appropriate blank, remave
the number in it by either using the space bar to go across the blank or press the DELETE KEY until the
blank is empty. NOTE: If the Land AND Groove blanks are left empty, the program will calculate and display
at the bottem of the hox a measurement which represents the COMBINED [and and groove widths. This is
the only time where two blanks can be empty. In all other situations, only one blank can be left empty.

This program will display the measurements in cither US or Metric depending on the Made you
selected at the Main Menu.

[138] UNINSTALLING THE GRC PROGRAM

If you install to the wrong hard drive or want to install on another drive, the files can be removed
from the installed drive by placing the installation disk in the floppy drive and using the commands listed
below.

To Remove GRC File from Hard Drive C Type: Ri Then press ENTER.
‘To Remove GRC File from Hard Drive D Type: R2 Thea Press ENTER.

[19] OBTAINING A COMPUTERIZED GRC FILE DISK

Computerized GRC File disks are sent to all labs onthe mailing list. If, for some reason, you did not
receive a copy or you now desire a copy contact the Firearms/Toobmarks Unit and a copy will be furnished
to you. Disks wilt only be furnished to OFFICIAL LAW ENFORCEMENT LABORATORIES. Since some
examiners take their work home with them, it is permissible for examiners assigaed to receiving labs to copy
the GRC disk and install it on their personal home computers provided the use of the information is in
connection with official investigations, During the last year, there have a number of requests from police
departments for copics of the GRC File. Duc to budget constraints, the FFU is unable to provide such
assistance. Since much of the usefulness of the GRC is based upon the land aad groove measurements which
are obtained through the use of a microscope, the utility of the GRC to the average investigative unit of a
department without such facilities is questionable.

However, if you believe the GRC data will be of use to a unit within your particular department or
departments which your laboratory serves, IT IS WITHIN YOUR DISCRETION TO ALLOW THE

 
 

 

 

Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 13 of 14

COPYING OF YOUR PRINTED GRC MANUAL OR COMPUTER DISK BY THESE UNITS FOR THEIR
EXCLUSIVE USE. It should recognized, however, that if this data is provided, the recipients should be given
instruction by you in its use and what conclusions can be drawn from the data.

[20] GRC FILE DISK SPACE REQUIREMENTS

This program will run on DOS or Windows operated computers that have 512K of RAM memory.
Duc to the large size of the data bases used by the program, the program must be installed on a hard drive.
The entire program, including the three data bascs and program files, will require approximately GMB of hard
disk space. Also, in order to install the program, there must be ai Ieast TMB of free hard disk space available.
If the K and O Files are used, the amount of hard disk space nceded will increase as these files grow larger.
As a matter of reference, the main GRC file, containing approximately 14,000 records, takes about 1.5MB of
space. Therefore, even with thousands of entries in the K and O Files, 10MB of hard disk space would be
adequate for quite a while.

[21] PROGRAM ERROR MESSAGES

‘There are several safeguards built into the program to reduce the chances of an incorrect search. For
cxample, if you enter search data but forget to choose a file, a red block with an error message will appear
to remind you to choose a file. Likewise, if you do not choose whether you want your data displayed on the
screen or printed out, another reminder will appear.

Error messages will also appear if you forget to make an entry in at least one of the search screen
blanks or attempt to use the TYPE file with an entry in the Model field. The program will also automatically
sclect the GRC main file in the event you want to search by breech face, extractor, ejector or firing pin marks,
even if you choose another file.

[22] PRINTED GRC FILE MANUAL FORMAT

The data in the printed GRC hook is organized by caliber, cartridge, manufacturer, model, twist
direction, aumber of lands and grooves and the minimum land and groove measurements, This means that
when you have sclected a particular cartridge, direction of twist and number of lands aad grooves, guce you
have found the minimum land measurement you want, the land measurements will increase until the number
of Jands and grooves changes.

[23] PROGRAM LIMITATIONS - BUGS - ERRORS

This file is provided as an investigative aid and should not be construed as an all-inclusive list of
firearms available with particular rifling characteristics. Furthermore, in some cases, the more common trade
name has been used in place of the actual manufacturer’s name.

In order to insure that this file ig accurate and complete, the cooperation of every user is needed.
Should you examine any fircarms that are not in the GRC filc, please send test bullets and cartridge cases to
the FBI Laboratory. Also indicate the manufacturer, medel, country of origin and relative positions of the
extractors and ejectors, if applicable. Please send only test specimens that can be retained by the FBL For
those laboratories located near firearms sanufactorers, please attempt te obtain test specimens from any new
manufacturers or models not currently listed

Every effort has been made to make this as user friendly as possible and to trap ali “bugs” in the
program and the GRC data file. If, however, you detect a data crror, please advise the FBI

 

 
Case 3:19-cv-00388-RNC Document 34-4 Filed 04/30/19 Page 14 of 14

Firvarms-Yoolmarks Unit at the address below with the information concerning the error. Any new data and
corrections will be included in the yearly update.

While all efforts are being made to monitor the GRC program and correct any errors, the FBI
Laboratory assumes no responsibitity for the subsequent use of this data by the user and any problems that
result from any data or program error.

[24] REVISIONS - ERROR CORRECTIONS

A lot of revision has been done in an effort to standardize the various models and names of
maoufacturers as well as correct entry errors. For example, some models were entered several different Ways
such as RG 14, RG14, RG-44, etc. While all such deviations might not have been changed this year, several
hundred corrections were made for this version. Again, now that the file is computerized, errors arc going to
be more apparent, so if you detect an error, please jot it down with what you think the correction should be
ani send it in.

Some users have sent in corrections relating to the capitalization of manufacturers and/or models. In
order to make the data scarch more productive and easier to vse, ALL LETTERS ARE CAPITALIZED. For
example, the Mauser HSc is the correct term, but if you entered HSC or hsc you would not gct a response
from the program, It is for this reason that all Ietters in the database are capitalized and the entry screens
automatically convert your request to capitals even if your keyboard is set to lower case letters. This way, if
you have the name or part of the name correct, you will have a muck better chance of get a response to your
request.

When sending in samples for inclusion in the GRC database, PLEASE INCLUDE AT LEAST TWO
FIRED BULLETS AND CARTRIDGE CASES. Also, pleasc include as much information about the firearm as
possihic, particularly what is printed on the firearm itself. This is important as some examiners in smalicr labs
do not have quick or easy access to firearms data libraries and the information ox the firearm is all they have.
It is the intention of the GRC filc that by entering at least the information on the firearm will cause the’
correct information to he displayed.

 

Because some of the cnatries in the GRC file are many years old, in certain instances it was not
possible to determine if questionable data in an entry was correct. Therefore, some of these entries have been
removed and are absent from the list this year. Also, the computerized version may be more up-to-date as the
disk version is revised while the printed GRC book is being printed,

 

 

 

 
